DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11; species: A. 1. A microfluidic chip for separating and detecting particles; B. dielectrophoresis-producing electrode is: 2. at the bottom of the main channel; C. impedance measurement electrode is: 2. at the bottom of the main channel; D. the impedance detection device further comprising: 1. a dielectrophoresis-producing electric field signal generator connected to the dielectrophoresis-producing electrode, and an impedance signal receiver connected to the impedance detection unit; E. the impedance detection device further comprising: 1. a sample injector connected to the inlet unit, and an impedance signal analyzer connected to the impedance signal receiver; F. 1. method for separating and detecting particles comprising using the microfluidic chip. in the reply filed on 05/17/2022 is acknowledged.  Claims 1-4, 6, 8 & 9 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an inlet unit, [...] a dielectrophoresis-producing electric field generating unit and an impedance detection unit” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
With regard to limitations in claims 2, 3, 6, 8, 9 (e.g., “…optional…”, “…for generating a non-uniform electric field in the direction perpendicular to the main channel, so that particles in the fluid flow in the main channel (3) are subjected to dielectrophoresis in the direction perpendicular to the main channel…”, “… which can generate a non-uniform electric field via local illumination and produce a dielectrophoretic force …”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 8 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 & 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 3, 8 & 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable. 
Claims 2, 3, 6, 9 are not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  The phrases “optional”, “particularly, when comprising”, “preferably”, and “especially” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.
Claim 4 recites the limitation "wherein at least one dielectrophoresis-producing electrode" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the particles" in L2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 & 9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Giovangrandi et al. (US 2012/0084022).
Regarding claim 1, Giovangrandi et al. teach:
1. A microfluidic chip comprising an inlet unit (514), a main channel (310), a dielectrophoresis-producing electric field generating unit (550) and an impedance detection unit (e.g., detection electrodes 120/561/574). 
Regarding claim 1, Giovangrandi et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “for separating and detecting particles”.  However, there is nothing in the body of the claim which relates to for separating and detecting particles.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 2-4, 6 & 9, Giovangrandi et al. teach:
2. The microfluidic chip according to claim 1, wherein the inlet unit comprises one or more sample channels (i.e., downstream of the sample inlet 320 and upstream of the junction 314), and the dielectrophoresis-producing electric field generating unit and the impedance detection unit are successively provided on the main channel (see Fig. 5B for example); the dielectrophoresis-producing electric field generating unit (550) comprises a dielectrophoresis-producing electrode (e.g., focusing electrodes 573, ¶ 0072) that is disposed at the bottom of the main channel (see Fig. 5B for example); and the impedance detection unit (120/561/574) comprises an impedance measurement electrode (120/561/574) provided at the bottom of the main channel (see Fig. 5B for example), capable of responding to the particles flowing through the main channel and generating an impedance detecting signal (see ¶ 0041 for example). 
3. The microfluidic chip according to claim 1, comprising one or more dielectrophoresis-producing electric field generating units (550). 
4. The microfluidic chip according to claim 2, wherein the dielectrophoresis-producing electrode (573) is provided at the bottom of the main channel (see Fig. 5B for example). 
6. The microfluidic chip according to claim 2, wherein the impedance measurement electrode (120/561/574) is provided at the bottom of the main channel (see Fig. 5B for example). 
9. The microfluidic chip according to claim 1, wherein the particles are cells (¶ 0039). 

Claim(s) 1, 3 & 9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lee et al. (US 2004/0233424).
Regarding claim 1, Lee et al. teach:
1. A microfluidic chip (e.g., chip 20) comprising an inlet unit (e.g., fluidic driving unit 10), a main channel (see Fig. 2 (B) for example), a dielectrophoresis-producing electric field generating unit (e.g., signal generating unit 30, microelectrodes 4, ¶ 0041) and an impedance detection unit (see i.e., “[...] electrical signal detection [...] to measure directly electrical signals, including capacitance, resistance and impedance [...]” ¶ 0044). 
Regarding claim 1, Lee et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “for separating and detecting particles”.  However, there is nothing in the body of the claim which relates to for separating and detecting particles.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 3 & 9, Lee et al. teach:
3. The microfluidic chip according to claim 1, comprising one or more dielectrophoresis-producing electric field generating units (¶ 0041). 
9. The microfluidic chip according to claim 1, wherein the particles are cells (¶ 0024). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0233424) in view of Giovangrandi et al. (US 2012/0084022).
Regarding claims 2 & 6, Lee et al. teach:
2. The microfluidic chip according to claim 1, wherein the inlet unit comprises one or more sample channels (e.g., microfluidic channel 1); the dielectrophoresis-producing electric field generating unit and the impedance detection unit are successively provided on the main channel (see Fig. 1 & ¶ 0044 for example); the dielectrophoresis-producing electric field generating unit comprises a dielectrophoresis-producing electrode (see i.e., “a signal generating unit 30 to provide alternating current signals for said microelectrodes 4 to produce dielectrophoretic force” ¶ 0041) that is disposed at the bottom of the main channel (see Fig. 2(B) for example); and the impedance detection unit comprises an impedance measurement metal wires (¶ 0044) provided at a side of the main channel (see Fig. 2 (C) & ¶ 0044 for example), capable of responding to the particles flowing through the main channel and generating an impedance detecting signal (¶ 0044).  
However, Lee et al. do not explicitly teach the impedance detection unit comprises an impedance measurement electrode provided at the bottom of the main channel.
See Giovangrandi et al. above.
It is well known in the art that electrodes can be positioned anywhere around a channel, as evidenced by Lee et al. (Fig. 2) & Giovangrandi et al. (Fig. 5B).  The change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the impedance measurement wires on the bottom of the main channel, as taught by Giovangrandi et al. (Fig. 5B) to support the electrodes (Giovangrandi et al. ¶ 0073), and to measure electrical signals directly (Lee et al. ¶ 0044).  

Regarding claims 4 & 8, modified Lee et al. teach:
4. The microfluidic chip according to claim 2, wherein the dielectrophoresis-producing electrode is provided at the bottom of the main channel (see Fig. 2(B) & ¶ 0046 for example). 
8. The microfluidic chip according to claim 2, wherein the dielectrophoresis-producing electrode (4) is a conductive metal electrode or a photoelectric material (¶ 0050). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798